     Case 2:19-cv-11398-JTM-DMD Document 61 Filed 01/19/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



AARON MEYER, ET AL.                                    CIVIL ACTION


VERSUS                                                 NO: 19-11398


BRIAN JENCKS, SUMMERFORD                              SECTION: “H”
TRUCK LINE, INC., and
ARCH INSURANCE CO.

                            ORDER AND REASONS
      Before the Court is Defendants Brian Jencks, Summerford Truck Line,
Inc., and Arch Insurance Co.’s Motion in Limine (Doc. 46). For the following
reasons, the Motion is GRANTED IN PART.


                               BACKGROUND
      This matter arises out of an alleged vehicular collision that occurred on
August 1, 2018 (hereinafter “the Incident”). Following the Incident, Aaron J.
Meyer, individually and on behalf of his minor children, Addison Meyer and
Auburn Meyer (collectively “Plaintiffs”), filed suit against Brian D. Jencks
(“Jencks”), Summerford Truck Line, Inc. (“Summerford”), and Arch Insurance
Company (collectively “Defendants”), alleging that Plaintiffs were severely
injured when the tractor-trailer operated by Jencks hit the passenger side of
Plaintiffs’ vehicle.

                                      1
      Case 2:19-cv-11398-JTM-DMD Document 61 Filed 01/19/21 Page 2 of 5




       Before the Court is Defendants’ Motion in Limine in which Defendants
seek to preclude Plaintiffs from introducing certain evidence at trial. Plaintiffs
oppose the Motion.


                                  LAW AND ANALYSIS
       In Defendants’ Motion in Limine, they seek to exclude evidence of (1) the
traffic citation Jencks received following the Incident, (2) the motor vehicle
crash report from the Incident, (3) Jencks’s prior and subsequent motor vehicle
collisions, and (4) Jencks’s criminal history. The admissibility of each piece of
evidence is addressed in turn below.
    1. The Traffic Citation
       Defendants argue the Plaintiffs should be precluded from introducing
the traffic citation Jencks received following the incident. “Numerous federal
district courts have held that evidence of a traffic citation is only admissible if
the defendant pleaded guilty to the citation.”1 Additionally, “the mere payment
of a traffic citation does not constitute an admission against interest or
confession of guilt.”2 Here, Plaintiffs have not alleged that Jencks plead guilty
to the citation. Accordingly, Defendants motion to exclude evidence of Jencks’s
citation is granted.




1 Robert v. Maurice, No. CV 18-11632, 2020 WL 4043097, at *6 (E.D. La. July 17, 2020) (and cases
cited therein); Bergeron v. Great W. Cas. Co., No. CIV.A. 14-13, 2015 WL 3505091, at *4 (E.D. La.
June 3, 2015) (and cases cited therein).
2 Bergeron, 2015 WL 3505091, at *4.

                                                 2
      Case 2:19-cv-11398-JTM-DMD Document 61 Filed 01/19/21 Page 3 of 5




    2. The Motor Vehicle Crash Report
       Defendants ask this Court to exclude the responding officer’s motor
vehicle crash report. “[A]ccident reports are out-of-court statements offered for
the truth of the matters asserted therein and therefore constitute hearsay
under [Federal Rule of Evidence] 801(c).”3 Yet, a police report may qualify as a
public record excluded from the rule against hearsay under Federal Rule of
Evidence 803(8) if “it sets out the ‘factual findings from a legally authorized
investigation’ and ‘the opponent does not show that the source of the
information or other circumstance indicate a lack of trustworthiness.’ ” 4
Defendants allege that the police report in this matter lacks trustworthiness
because the officer did not witness the Incident. The Court, however, does not
find this fact indicative of a lack of trustworthiness and therefore finds the
report admissible under the hearsay exception.5
       Despite the report’s admissibility, “the Fifth Circuit has consistently
excluded the portions of police reports that contained the officer’s opinions and
conclusions.”6 Additionally, witness statements contained within the report
are hearsay within hearsay and each statement must independently conform
with a hearsay exception to be admissible.7 As the report itself is not currently


3  Iglinsky v. Player, No. CIV.A. 08-650-BAJ-CN, 2010 WL 4925000, at *5 (M.D. La. July 16,
2010), report and recommendation adopted, No. CIV.A. 08-650-BAJ-CN, 2010 WL 4905984 (M.D. La.
Nov. 24, 2010).
4 Robert, 2020 WL 4043097, at *6 (quoting F ED . R. EVID . 803(8)).

5 See Williams v. Gaitsch, No. 5:08-CV-0772, 2011 WL 13286179, at *2 (W.D. La. May 26, 2011)

(“Further this Court finds no evidence to support a finding that it is not trustworthy. Consequently,
the portions of the report that reflect the police officers first-hand observations based on his
investigation and experience are properly admissible.”).
6 Id.
7 Id.; F ED . R. EVID . 805.

                                                 3
      Case 2:19-cv-11398-JTM-DMD Document 61 Filed 01/19/21 Page 4 of 5




before the Court and Plaintiffs do not argue the applicability of any additional
hearsay exceptions, the Court finds that only the officer’s first-hand
observations are admissible. If Plaintiffs intend to offer the report into
evidence, all excluded portions of the report must be redacted.8
    3. Jencks’s Prior and Subsequent Vehicle Collisions and Arrests
       Defendants move to exclude evidence of Jencks’s vehicle collisions prior
and subsequent to the Incident, as well as Jencks’s criminal history. Under
Federal Rule of Evidence 403, “[t]he court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative evidence.” The Court
finds that evidence of Jencks’s prior and subsequent collisions and arrests is
more prejudicial than probative and therefore grants Defendants’ request to
have such evidence excluded.


                                      CONCLUSION
       For the foregoing reasons, Defendants’ Motion in Limine (Doc. 46) is
GRANTED IN PART as explained herein.




              New Orleans, Louisiana this 19th day of January, 2021.



8See Robert, 2020 WL 4043097, at *6 (finding the police report admissible under Federal Rule of
Evidence 803(8) but requiring that references to the cause of the accident or fault be redacted).

                                               4
Case 2:19-cv-11398-JTM-DMD Document 61 Filed 01/19/21 Page 5 of 5




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               5
